Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Wago (DE 2020/16101684) is the closest prior art of record regard to the instant invention. However, Wago does not teach: “a metal leaf spring disposed to resiliently press a portion of the conductive wire against the main body; and thePage 3 of 26MR2225-319Appl. No. 16/351,967 Reply to Office Action dated 1/26/2021first and second arms of the restriction body being thereby configured to provide an elastic holding effect on another portion of the conductive wire”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2-3; 6-12; 14; 16-17; 20-27; 29; and 31-33 are dependent on claim 1 and are therefore allowable.
	With regard to claim 4, Wago (DE 2020/16101684) is the closest prior art of record regard to the instant invention. However, Wago does not teach: “wherein the conductive component in cooperation with a metal leaf spring is mounted in a chamber of a case made of insulation material, the case having a wire plug-in hole arranged along the Z-direction reference axis in Page 5 of 26MR2225-319 Appl. No. 16/351,967 Reply to Office Action dated 1/26/2021 communication with the chamber, the case having a fixing section, the metal leaf spring including a first section, a second section= and a bow section connected between the first and second sections”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 4. These limitations, in combination with the remaining limitations of claim 4, are neither taught nor suggested by the prior art of record, therefore claim 4 is allowable.
	Claims 5; and 18-19 are depending on claim 4 and are therefore allowable.
	With regard to claim 13, Wago (DE 2020/16101684) is the closest prior art of record regard to the instant invention. However, Wago does not teach: “wherein the main body has a second section connected with the first section, the first section of the main body being in parallel to the Z-direction reference axis, the second section of the main body being perpendicularly connected with the first 
	Claims 15; 28; and 30 are depending on claim 13 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831